SanDisk Corporation 601 McCarthy Boulevard Milpitas, CA 95035-7932 Phone: 408-801-1000 Fax: 408-801-8657 CONTACT: Investor Contact: Media Contact: Jay Iyer Lee Flanagin (408) 801-2067 (408) 801-2463 SANDISK ANNOUNCES SECOND QUARTER 2 Reports best quarterly revenue in SanDisk’s history Milpitas, CA, July 21, 2011 - SanDiskCorporation (NASDAQ:SNDK), a global leader in flash memory storage solutions, today announced results for the second fiscal quarter ending July 3, 2011.Total second quarter revenue of $1.375billion increased 17% on a year-over-year basis and increased 6% on a sequential basis.Second quarter net income, in accordance with U.S.Generally Accepted Accounting Principles (GAAP), was $248million, or $1.02per diluted share, compared to net income of $258 million, or $1.08 per diluted share in the second quarter of fiscal 2010 and $224million, or $0.92per diluted share, in the first quarter of fiscal 2011. On a non-GAAP basis, which excludes the impact of share-based compensation expense, amortization of acquisition-related intangible assets, non-cash economic interest expense associated with the convertible debts and related tax adjustments, second-quarter net income was $278million, or $1.14per diluted share, compared to net income of $258million, or $1.08per diluted share, in the second quarter of fiscal 2010 and net income of $251million, or $1.03 per diluted share, in the first quarter of fiscal 2011.For reconciliation of non-GAAP to GAAP results, see accompanying financial tables and footnotes. “We delivered record quarterly revenue, driven by our broad product offerings and our well diversified Retail and OEM channels,” said Sanjay Mehrotra, President and CEO, SanDisk.“Solid execution on product cost reductions enabled strong profitability.Our integration of Pliant Technology is progressing well and we are excited by our business prospects in the enterprise storage segment.” SECOND QUARTER 2 Total second quarter revenue was $1.375billion, up 17% year-over-year and up 6% sequentially. Total second quarter gross profit, product gross profit and operating income compared on a year-over-year and sequential basis are shown in the table below: Metric inmillions of US$, except % GAAP Non-GAAP Q211
